DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (U.S. Patent No. 4,969,870) in view of Hardy et al. (U.S. Patent Application Publication No. 2014/0031772).
Regarding claim 1, Kramer discloses a medical device (Abstract; Col. 3, lines 51-66; Col. 7, lines 4-10), comprising: a trocar (Fig. 2, feat. 15; Col. 3, line 67 – Col. 4, line 19; Col. 5, lines 1-5) having a first end and a second end, and comprising a cannulation (Fig. 2, feat. 35; Col. 3, line 67 – Col. 4, line 19) and at least one fenestration proximal the first end (Fig. 2, feat. 37;  and a handle proximal the second end (Fig. 2, feat. 31; Col. 3, line 67 – Col. 4, line 19).
Kramer does not disclose that the medical device comprises a housing comprising a first port configured for the attachment of a first syringe and a second port configured for the attachment of a collection vessel, a first valve configured to selectively permit fluid flow from the at least one fenestration of the trocar through the cannulation of the trocar to the first port, or a second valve configured to selectively permit fluid flow from the first port to the second port.
Kramer further discloses that the medical device may be used to aspirate marrow from a patient’s bone, rather than infuse liquid into it, without making significant alterations to the device (Col. 7, lines 4-10).
Hardy teaches a system for collecting bone marrow (Abstract). Hardy teaches that the system comprises a needle for collecting bone marrow (Fig. 1A, feat. 5; Fig. 2A, feat. 105; Paragraphs 0020 and 0023), and a valve assembly (Fig. 1A, feat. 15; Fig. 2A, feat. 115; Paragraphs 0020 and 0023) for connecting the needle, a collection element such as an aspiration syringe (Fig. 1A, feat. 20; Fig. 2A, feat. 120; Paragraphs 0020 and 0023), and a storage element such as a tube or a bag (Fig. 1A, feat. 25; Fig. 2A, feat. 125; Paragraphs 0020 and 0023). Hardy teaches an embodiment of the valve assembly in which it comprises a first valve which controls the flow of bone marrow from the needle to the collection element (Figs. 3C and 3D, feat. 401; Paragraph 0026) and a second valve which controls the flow of bone marrow from the collection element to the storage element (Figs. 3C and 3D, feat. 402; Paragraph 0026). The system taught by Hardy allows for the transfer of bone marrow from the needle to the a housing comprising a first port configured for the attachment of a first syringe and a second port configured for the attachment of a collection vessel, a first valve configured to selectively permit fluid flow from the at least one fenestration of the trocar through the cannulation of the trocar to the first port, and a second valve configured to selectively permit fluid flow from the first port to the second port as taught by Hardy so that samples collected by the device are not exposed to the ambient environment and contamination is prevented.
Regarding claim 3, Kramer in view of Hardy discloses the medical device of claim 1. Kramer further discloses that the first end is rigid and pointed (Fig. 6; Col. 5, lines 38-55).
Regarding claim 4, Kramer in view of Hardy discloses the medical device of claim 3. Kramer further discloses that the first end is rigid, pointed, and threaded (Fig. 6; Col. 5, lines 38-55).
Regarding claim 5, Kramer in view of Hardy discloses the medical device of claim 1.
As discussed above, Hardy teaches a system for collecting bone marrow (Abstract) comprising a valve assembly (Fig. 2A, feat. 115; Paragraph 0023) for connecting a needle (Fig. 2A, feat. 105), a collection element such as a syringe (Fig. 2A, feat. 120; Paragraph 0023), and a storage element such as a tube or a bag (Fig. 2A, feat. 125; Paragraph 0023). As discussed above, Hardy teaches that such a system allows for the collection of bone marrow with little to a first syringe attached to the first port of the trocar and a collection vessel attached to the second port of the trocar as taught by Hardy so that samples collected by the device are not exposed to the ambient environment and contamination is prevented.
Regarding claim 7, Kramer in view of Hardy discloses the medical device of claim 1.
As discussed above, Hardy teaches a system for collecting bone marrow (Abstract) comprising a valve assembly (Fig. 2A, feat. 115; Paragraph 0023) for connecting a needle (Fig. 2A, feat. 105), a collection element such as a syringe (Fig. 2A, feat. 120; Paragraph 0023), and a storage element such as a tube or a bag (Fig. 2A, feat. 125; Paragraph 0023). Hardy further teaches that the valve assembly may be connected to the collection and storage elements via detachable connectors such as Luer-locks (Paragraph 0023). As discussed above, Hardy teaches that such a system allows for the collection of bone marrow with little to no exposure to the ambient environment, and therefore little to no contamination. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Kramer in view of Hardy so that the first port and the second port each comprise a luer fitting as taught by Hardy so that samples collected by the device are not exposed to the ambient environment and contamination is prevented.
Regarding claim 8, Kramer in view of Hardy discloses the medical device of claim 1. Kramer further discloses that the trocar comprises two fenestrations .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (U.S. Patent No. 4,969,870) in view of Hardy et al. (U.S. Patent Application Publication No. 2014/0031772) and Raines (U.S. Patent No. 4,729,401).
Regarding claim 2, Kramer in view of Hardy discloses the medical device of claim 1. Hardy teaches that the first valve and second valve automatically open and close upon the application of positive or negative pressure, but is silent as to the specific structure of the valves. Therefore, Kramer in view of Hardy does not disclose that the first valve and the second valve are diaphragms configured to be deformable upon the application of positive or negative pressure.
Raines teaches an aspiration assembly comprising dual check valves for pumping medical fluids (Abstract). Raines teaches that the assembly comprises a first check valve that opens upon the application of negative pressure by a syringe and closes upon the application of positive pressure by a syringe (Fig. 3, feat. 50; Col. 3, lines 35-46) and a second check valve that closes upon the application of negative pressure by a syringe and opens upon the application of positive pressure by a syringe (Fig. 3, feat. 40; Col. 3, lines 35-46). Therefore, fluid is aspirated into the syringe upon the application of negative pressure by the syringe (Fig. 3, feat. A; Col. 3, lines 35-46) and ejected from the syringe through an outlet port upon the application of positive pressure by the syringe (Fig. 3, feats. B and 21; Col. 3, lines 35-46). Raines teaches that the check valves comprise resilient and flexible disks which deform upon the application of positive or negative pressure (Col. 3, lines 7-46). Raines teaches that an aspiration assembly incorporating such valves can be quickly and easily assembled and allows for precise fluid transfer (Col. 3, lines 47-60). Therefore, it would have been obvious to one of ordinary skill in the first valve and the second valve are diaphragms configured to be deformable upon the application of positive or negative pressure as taught by Raines so that the device can be quickly and easily assembled and allows for precise sample transfer.
Claims 6, 9-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (U.S. Patent No. 4,969,870) in view of Hardy et al. (U.S. Patent Application Publication No. 2014/0031772), Wang (U.S. Patent No. 4,791,937), and Sutton et al. (U.S. Patent Application Publication No. 2004/0267154).
Regarding claim 6, Kramer in view of Hardy discloses the medical device of claim 1. Kramer in view of Hardy does not disclose at least one rotation-permitting seal configured to maintain a longitudinal position of the trocar relative to the housing while permitting rotation of the trocar relative to the housing.
Wang teaches a biopsy needle assembly (Abstract) that employs suction for obtaining samples (Col. 3, line 45 – Col. 4, line 50). Wang teaches that the biopsy needle assembly comprises an outer catheter (Fig. 1a, feat. 12; Col. 6, lines 22-33) with a hollow inner needle therein (Fig. 1a, feat. 22; Col. 6, lines 46-61) for communicating suction to the tip of the needle assembly (Col. 7, lines 38-68). Wang teaches an elastomeric O-ring seal at the interface between the outer catheter and the inner needle that seals the interface and ensures that suction is communicated to the tip of the needle assembly (Col. 2, line 63 – Col. 3, line 10; Col. 7, lines 38-68). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Kramer in seal so that negative pressure applied by the syringe is communicated to the tip of the device as taught by Wang.
Wang does not teach that the seal is configured to maintain a longitudinal position of the trocar relative to the housing while permitting rotation of the trocar relative to the housing.
Sutton teaches a bone marrow sampling device that allows for selective relative movement of its components such that bone marrow may be sampled without a need to reposition the device (Abstract). Sutton teaches that the device comprises an inner cannula (Fig. 1, feat. 14; Paragraph 0025) and an outer cannula (Fig. 1, feat. 12; Paragraph 0025). Sutton teaches that the inner cannula comprises openings (Fig. 2, feat. 26; Paragraph 0025) that align with openings in the outer cannula (Fig. 2, feat. 20; Paragraph 0025) in multiple configurations to enable the sampling of bone marrow from multiple locations without needing to reposition the device (Paragraph 0026). Sutton teaches an embodiment in which the inner and outer cannulas are arranged such that they rotate relative to each other, while translational movement is prevented (Paragraph 0026). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Kramer in view of Hardy and Wang so that the seal is configured to maintain a longitudinal position of the trocar relative to the housing while permitting rotating of the trocar relative to the housing so that samples may be taken from multiple locations without needing to reposition the device as taught by Sutton.
Regarding claim 9, Kramer discloses a method, comprising: inserting a first end of a trocar into a bone (Fig. 2, feat. 15; Col. 3, line 67 – Col. 4, line 19), wherein the trocar is a component of a medical device (Col. 3, lines 51-56; Col. 7, lines 4-10) comprising the trocar , wherein the trocar comprises a cannulation (Fig. 2, feat. 35; Col. 3, line 67 – Col. 4, line 19) and at least one fenestration proximal the first end (Fig. 2, feat. 37; Col. 3, line 67 – Col. 4, line 19) and a handle proximal a second end (Fig. 2, feat. 31; Col. 3, line 67 – Col. 4, line 19); and rotating the trocar (Col. 3, line 67 – Col. 4, line 19).
Kramer does not disclose that the medical device of the method comprises a housing comprising a first port configured for the attachment of a first syringe and a second port configured for the attachment of a collection, a first valve configured to selectively permit fluid flow from the at least one fenestration of the trocar through the cannulation of the trocar to the first port, and a second valve configured to selectively permit fluid flow from the first port to the second port; and at least one rotation-permitting seal configured to maintain a longitudinal position of the trocar relative to the housing while permitting rotation of the trocar relative to the housing or that the method comprises attaching a first syringe to the first port and a collection vessel to the second port, drawing up bone marrow from the bone by the first syringe, collecting the bone marrow in the collection vessel, rotating the trocar relative to the housing, and repeating the drawing up of the bone marrow and the collecting of the bone marrow.
As discussed above, Hardy teaches a system for collecting bone marrow (Abstract). Hardy teaches that the system comprises a needle for collecting bone marrow (Fig. 1A, feat. 5; Fig. 2A, feat. 105; Paragraphs 0020 and 0023), and a valve assembly (Fig. 1A, feat. 15; Fig. 2A, feat. 115; Paragraphs 0020 and 0023) for connecting the needle, a collection element such as an aspiration syringe (Fig. 1A, feat. 20; Fig. 2A, feat. 120; Paragraphs 0020 and 0023), and a storage element such as a tube or a bag (Fig. 1A, feat. 25; Fig. 2A, feat. 125; Paragraphs 0020 a housing comprising a first port configured for the attachment of a first syringe and a second port configured for the attachment of a collection, a first valve configured to selectively permit fluid flow from the at least one fenestration of the trocar through the cannulation of the trocar to the first port, and a second valve configured to selectively permit fluid flow from the first port to the second port and to modify the method disclosed by Kramer so that it comprises attaching a first syringe to the first port and a collection vessel to the second port, drawing up bone marrow from the bone by the first syringe, collecting the bone marrow in the collection vessel, and repeating the drawing up of the bone marrow and the collecting of the bone marrow so that the desired quantity of bone marrow is collected and so that the collected bone marrow is not exposed to the ambient environment and contamination is prevented, as taught by Hardy.
As discussed above, Wang teaches a biopsy needle assembly (Abstract) that employs suction for obtaining samples (Col. 3, line 45 – Col. 4, line 50). Wang teaches that the biopsy needle assembly comprises an outer catheter (Fig. 1a, feat. 12; Col. 6, lines 22-33) with a hollow inner needle therein (Fig. 1a, feat. 22; Col. 6, lines 46-61) for communicating suction to the tip of the needle assembly (Col. 7, lines 38-68). Wang teaches an elastomeric O-ring seal at the interface between the outer catheter and the inner needle that seals the interface and ensures that suction is communicated to the tip of the needle assembly (Col. 2, line 63 – Col. 3, line 10; Col. 7, lines 38-68). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of the method disclosed by Kramer in view of Hardy so that it comprises a seal so that negative pressure applied by the syringe is communicated to the tip of the device as taught by Wang.
As discussed above, Sutton teaches a bone marrow sampling device that allows for selective relative movement of its components such that bone marrow may be sampled without a need to reposition the device (Abstract). Sutton teaches that the device comprises an inner cannula (Fig. 1, feat. 14; Paragraph 0025) and an outer cannula (Fig. 1, feat. 12; Paragraph 0025). Sutton teaches that the inner cannula comprises openings (Fig. 2, feat. 26; Paragraph 0025) that align with openings in the outer cannula (Fig. 2, feat. 20; Paragraph 0025) in multiple configurations to enable the sampling of bone marrow from multiple locations without needing to reposition the device (Paragraph 0026). Sutton teaches an embodiment in which the inner configured to maintain a longitudinal position of the trocar relative to the housing while permitting rotating of the trocar relative to the housing and to modify the method disclosed by Kramer in view of Hardy and Wang so that it comprises rotating the trocar relative to the housing and repeating the drawing up of the bone marrow and the collecting of the bone marrow so that bone marrow may be taken from multiple locations without needing to reposition the device as taught by Sutton.
Regarding claim 10, Kramer in view of Hardy, Wang, and Sutton discloses the method of claim 9. Kramer further discloses that the first end is rigid and pointed (Fig. 7; Col. 6, lines 33-44), and inserting comprising hammering or pushing the first end into the bone (Col. 6, lines 33-44).
Regarding claim 11, Kramer in view of Hardy, Wang, and Sutton discloses the method of claim 9. Kramer further discloses that the first end is rigid, pointed, and threaded (Fig. 6; Col. 6, lines 38-55), and inserting comprises drilling or screwing the first end into the bone (Col. 3, line 67 – Col. 4, line 19; Col. 6, lines 38-55).
Regarding claim 12, Kramer in view of Hardy, Wang, and Sutton discloses the method of claim 9. Kramer further discloses that the bone is located within the living body of a mammal 
Regarding claim 13, Kramer in view of Hardy, Wang, and Sutton discloses the method of claim 12. Kramer further discloses that the mammal is a human being (Col. 3, lines 56-66).
Regarding claim 17, Kramer in view of Hardy, Wang, and Sutton discloses the method of claim 9. Kramer further discloses that the trocar comprises two fenestrations (Fig. 2, feat. 37; Col. 3, line 67 – Col. 4, line 19).
Regarding claim 18, Kramer in view of Hardy, Wang, and Sutton disclosed the method of claim 9.
As discussed above, Hardy teaches a system for collecting bone marrow (Abstract). Hardy further teaches that the collected bone marrow may be processed to isolate components such as stem cells (Paragraphs 0030-0032). Hardy teaches that stem cells isolated from bone marrow are useful for administering stem cell therapies (Paragraph 0035). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Kramer in view of Hardy, Wang, and Sutton so that it further comprises isolating at least one component from the collected bone marrow as taught by Hardy in order to supply stem cells for stem cell therapies.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (U.S. Patent No. 4,969,870) in view of Hardy et al. (U.S. Patent Application Publication No. 2014/0031772), Wang (U.S. Patent No. 4,791,937), Sutton et al. (U.S. Patent Application Publication No. 2004/0267154), and Raines (U.S. Patent No. 4,729,401).
Regarding claim 14, Kramer in view of Hardy, Wang, and Sutton discloses the method of claim 9. Kramer in view of Hardy, Wang, and Sutton does not disclose that the first valve and the second valve are diaphragms configured to be deformable upon the application of positive or negative pressure.
As discussed above, Raines teaches an aspiration assembly comprising dual check valves for pumping medical fluids (Abstract). Raines teaches that the assembly comprises a first check valve that opens upon the application of negative pressure by a syringe and closes upon the application of positive pressure by a syringe (Fig. 3, feat. 50; Col. 3, lines 35-46) and a second check valve that closes upon the application of negative pressure by a syringe and opens upon the application of positive pressure by a syringe (Fig. 3, feat. 40; Col. 3, lines 35-46). Therefore, fluid is aspirated into the syringe upon the application of negative pressure by the syringe (Fig. 3, feat. A; Col. 3, lines 35-46) and ejected from the syringe through an outlet port upon the application of positive pressure by the syringe (Fig. 3, feats. B and 21; Col. 3, lines 35-46). Raines teaches that the check valves comprise resilient and flexible disks which deform upon the application of positive or negative pressure (Col. 3, lines 7-46). Raines teaches that an aspiration assembly incorporating such valves can be quickly and easily assembled and allows for precise fluid transfer (Col. 3, lines 47-60). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of the method disclosed by Kramer in view of Hardy, Wang, and Sutton so that the first valve and the second valve are diaphragms configured to be deformable upon the application of positive or negative pressure as taught by Raines so that the device can be quickly and easily assembled and allows for precise sample transfer.
Regarding claim 15, Kramer in view of Hardy, Wang, Sutton, and Raines disclosed the method of claim 14.
As discussed above, Hardy teaches a system for collecting bone marrow (Abstract) comprising a valve assembly (Figs. 3C and 3D, feat. 400; Paragraph 0026) with first and second valves (Figs. 3C and 3D, feat. 401) that actuate in response to pressure applied by a collection element such as a syringe (Paragraphs 0023 and 0026). Hardy teaches that when a syringe applies suction, the first valve opens and bone marrow is drawn into the syringe (Paragraph 0026). The system taught by Hardy allows for the transfer of bone marrow from the needle to the collection element and from the collection element to the storage element without exposure to the ambient environment, and therefore prevents contamination of the bone marrow (Paragraph 0022). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Kramer in view of Hardy, Wang, Sutton, and Raines so that drawing up the bone marrow comprises applying negative pressure to the first valve by the first syringe as taught by Hardy so that bone marrow collected using the method is not exposed to the ambient environment and contamination is prevented.
Regarding claim 16, Kramer in view of Hardy, Wang, Sutton, and Raines disclosed the method of claim 14.
As discussed above, Hardy teaches a system for collecting bone marrow (Abstract) comprising a valve assembly (Figs. 3C and 3D, feat. 400; Paragraph 0026) with first and second valves (Figs. 3C and 3D, feat. 401) that actuate in response to pressure applied by a collection element such as a syringe (Paragraphs 0023 and 0026). Hardy teaches that when a syringe applies pressure, the first valve closed, the second valve opens, and bone marrow is transferred into the storage element (Paragraph 0026). The system taught by Hardy allows for the transfer collecting the bone marrow comprises applying positive pressure to the first valve and the second valve by the first syringe as taught by Hardy so that bone marrow collected using the method is not exposed to the ambient environment and contamination is prevented.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (U.S. Patent No. 4,969,870) in view of Hardy et al. (U.S. Patent Application Publication No. 2014/0031772), Wang (U.S. Patent No. 4,791,937), Sutton et al. (U.S. Patent Application Publication No. 2004/0267154), Ritchart et al. (U.S. Patent No. 6,017,316), Dejter Jr. et al. (U.S. Patent No. 4,989,614), and Ferry et al. (U.S. Patent Application Publication No. 2006/0041245).
Regarding claim 19, Kramer discloses a medical device system, comprising: a medical device (Abstract; Col. 3, lines 51-66; Col. 7, lines 4-10), comprising: a trocar (Fig. 2, feat. 15; Col. 3, line 67 – Col. 4, line 19) having a first end and a second end, and comprising a cannulation (Fig. 2, feat. 35; Col. 3, line 67 – Col. 4, line 19) and at least one fenestration proximal the first end (Fig. 2, feat. 37; Col. 3, line 67 – Col. 4, line 19).
Kramer does not disclose a housing comprising a first port configured for the attachment of a first syringe and a second port configured for the attachment of a collection vessel, a first valve configured9 to selectively permit fluid flow from the at least one fenestration of the trocar through the cannulation of the trocar to the first port, a second valve configured to selectively permit fluid flow from the first port to the second port, at least one rotation-permitting seal configured to maintain a longitudinal position of the trocar relative to the housing while permitting rotation of the trocar relative to the housing, a first servo motor configured to open and close the first valve and the second valve, a second servo motor configured to rotate the trocar, and a robotic subsystem, comprising at least one servo motor controller configured to control the first servo motor and the second servo motor, and a controller configured to control the operation of the robotic subsystem.
As discussed above, Hardy teaches a system for collecting bone marrow (Abstract). Hardy teaches that the system comprises a needle for collecting bone marrow (Fig. 1A, feat. 5; Fig. 2A, feat. 105; Paragraphs 0020 and 0023), and a valve assembly (Fig. 1A, feat. 15; Fig. 2A, feat. 115; Paragraphs 0020 and 0023) for connecting the needle, a collection element such as an aspiration syringe (Fig. 1A, feat. 20; Fig. 2A, feat. 120; Paragraphs 0020 and 0023), and a storage element such as a tube or a bag (Fig. 1A, feat. 25; Fig. 2A, feat. 125; Paragraphs 0020 and 0023). Hardy teaches an embodiment of the valve assembly in which it comprises a first valve which controls the flow of bone marrow from the needle to the collection element (Figs. 3C and 3D, feat. 401; Paragraph 0026) and a second valve which controls the flow of bone marrow from the collection element to the storage element (Figs. 3C and 3D, feat. 402; Paragraph 0026). The system taught by Hardy allows for the transfer of bone marrow from the needle to the collection element and from the collection element to the storage element without exposure to the ambient environment, and therefore prevents contamination of the bone marrow (Paragraph 0022). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system a housing comprising a first port configured for the attachment of a first syringe and a second port configured for the attachment of a collection vessel, a first valve configured to selectively permit fluid flow from the at least one fenestration of the trocar through the cannulation of the trocar to the first port, and a second valve configured to selectively permit fluid flow from the first port to the second port as taught by Hardy so that samples collected by the device are not exposed to the ambient environment and contamination is prevented.
As discussed above, Wang teaches a biopsy needle assembly (Abstract) that employs suction for obtaining samples (Col. 3, line 45 – Col. 4, line 50). Wang teaches that the biopsy needle assembly comprises an outer catheter (Fig. 1a, feat. 12; Col. 6, lines 22-33) with a hollow inner needle therein (Fig. 1a, feat. 22; Col. 6, lines 46-61) for communicating suction to the tip of the needle assembly (Col. 7, lines 38-68). Wang teaches an elastomeric O-ring seal at the interface between the outer catheter and the inner needle that seals the interface and ensures that suction is communicated to the tip of the needle assembly (Col. 2, line 63 – Col. 3, line 10; Col. 7, lines 38-68). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Kramer in view of Hardy so that it comprises a seal so that negative pressure applied by the syringe is communicated to the tip of the device as taught by Wang.
Wang does not teach that the seal is configured to maintain a longitudinal position of the trocar relative to the housing while permitting rotation of the trocar relative to the housing.
As discussed above, Sutton teaches a bone marrow sampling device that allows for selective relative movement of its components such that bone marrow may be sampled configured to maintain a longitudinal position of the trocar relative to the housing while permitting rotating of the trocar relative to the housing so that samples may be taken from multiple locations without needing to reposition the device as taught by Sutton.
Ritchart teaches an automatic control system for a vacuum-assisted biopsy device programmed to control the rotational orientation of a cannula (Abstract) and the application of vacuum pressure (Col. 3, lines 35-58). Ritchart teaches that automatic control systems allow for pressure to be selectively delivered in response to the position of the cutter, which maximizes operational efficiency and ensures the acquisition of an optimized tissue specimen (Col. 3, lines 8-16). Ritchart achieves this via electronically controlled valves that control the delivery of positive or negative pressure (Col. 5, lines 31-54) as well as a cutter driver motor that can rotate the cannula through a variety of predetermined rotational orientations (Col. 7, line 66 – Col. 8, line 20). The system taught by Ritchart comprises a controller for controlling the behavior of the motor configured to rotate the trocar and a robotic subsystem comprising a motor controller configured to control the first motor and a controller configured to control the operation of the robotic subsystem as taught by Ritchart so that the system can efficiently obtain optimized tissue samples.
Ritchart does not teach that the system for controlling the first and second valves is a first servo motor configured to open and close the first and second valves, that the motor configured to rotate the trocar is a servo motor, or that the motor controller is a servo motor controller.
Dejter teaches devices for performing fine-needle aspiration biopsies (Abstract). Dejter teaches embodiments in which the plunger of a syringe may be driven by a servo motor to provide suction (Col. 4, lines 8-25; Col. 7, lines 9-29; Col. 11, lines 22-36). Dejter teaches that this allows for an automated aspiration procedure, which allows the procedure to be performed by a single operator (Col. 3, line 46 – Col. 4, line 7). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Kramer in view of Hardy, Wang, Sutton, and Ritchart so that it comprises a first servo motor configured to open and close the valve and the second valve so that the system may be used by a single operator as taught by Dejter.
Ferry teaches systems for moving elongate medical devices (Abstract). Ferry teaches that servo motors, in conjunction with an appropriate control unit are suitable for controlling second servo motor configured to rotate the trocar and at least one servo motor controller configured to controller the first servo motor and the second servo motor. Please see MPEP 2143.I.B.
Regarding claim 20, Kramer in view of Hardy, Wang, Sutton, Ritchart, Dejter, and Ferry discloses the medical device system of claim 19.
As discussed above, Hardy teaches a system for collecting bone marrow (Abstract). Hardy further teaches that the collected bone marrow may be processed to isolate components such as stem cells (Paragraphs 0030-0032). Hardy teaches that stem cells isolated from bone marrow are useful for administering stem cell therapies (Paragraph 0035). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Kramer in view of Hardy, Wang, Sutton, Ritchart, Dejter, and Ferry so that it further comprises a bone marrow component isolation unit so that the system could supply stem cells for stem cell therapies as taught by Hardy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Geise et al. (U.S. Patent Application Publication No. 2003/0208181) discloses a system and method for processing bone marrow.
Miller et al. (U.S. Patent Application Publication No. 2002/0082519) discloses a biopsy apparatus.
Muschler (U.S. Patent Application Publication No. 2007/0055284) discloses an apparatus and method for harvesting bone marrow.
Azimpoor et al. (U.S. Patent Application Publication No. 2013/0131546) discloses a system for collecting and processing bone marrow.
Schwartz et al. (U.S. Patent Application Publication No. 2002/0038105) discloses a valve assembly.
Stephens et al. (U.S. Patent Application Publication No. 2002/0045841) discloses a surgical biopsy device with a remote thumbwheel.
Ishikawa (U.S. Patent Application Publication No. 2003/0004528) discloses a trocar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781